This cause came on for further consideration upon the filing of an application for reinstatement by respondent, John J. Connors, Jr., Attorney Registration No. 0031717, last known address in Columbus, Ohio.
The court coming now to consider its order of March 10, 1995, wherein pursuant to Gov.Bar R. V(9)(K), the court confirmed the order of November 17,1994, and ordered that respondent’s probation continue to be revoked and the one-year suspension imposed against respondent on November 17, 1994 continue to be in effect, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that John J. Connors, Jr. be, and hereby is, reinstated to the practice of law in the state of Ohio, effective January 29,1996.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Columbus Bar Assn. v. Connors (1995), 71 Ohio St.3d 1223, 646 N.E.2d 1119.